     Case 1:19-cr-00277-DAD-BAM Document 42 Filed 10/20/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN GERSON, NY Bar #5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JESUS PANIAGUA
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       Case No. 1:19-cr-00277 DAD-BAM
12                       Plaintiff,                   STIPULATION TO CONTINUE
                                                      SENTENCING HEARING; ORDER
13    vs.                                             THEREON
14    JESUS PANIAGUA,                                 Date: December 7, 2020
                                                      Time: 10:00 a.m.
15                      Defendant.                    Judge: Honorable Dale A. Drozd
16
17
18             IT IS HEREBY STIPULATED by and between the parties hereto, and through their
19   respective attorneys of record, that the sentencing hearing set for Tuesday, November 2, 2020 at
20   10:00 a.m., before the Honorable Dale A. Drozd, be continued to Monday, December 7, 2020 at
21   10:00 a.m.
22             The parties wish to continue sentencing in this matter at the request of defense counsel, as
23   defense counsel requires additional time for the preparation of sentencing materials on Mr.
24   Paniagua’s behalf. Defense counsel has received a copy of the Presentence Investigation Report.
25   Other dates previously stipulated shall remain the same. See ECF #35. The Government does not
26   object.
27   //
28   //
     Case 1:19-cr-00277-DAD-BAM Document 42 Filed 10/20/20 Page 2 of 2


 1                                             Respectfully submitted,
 2                                             HEATHER E. WILLIAMS
                                               Federal Defender
 3
 4   DATED: October 20, 2020                   /s/ Benjamin Gerson
                                               BENJAMIN GERSON
 5                                             Assistant Federal Defender
                                               Attorney for Defendant
 6                                             JESUS PANIAGUA
 7
                                               MCGREGOR SCOTT
 8                                             United States Attorney
 9   DATED: October 20, 2020                   /s/ Laura Jean Berger
                                               LAURA JEAN BERGER
10                                             Assistant U.S. Attorney
                                               Attorney for Plaintiff
11
12
13                                           ORDER
14             GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
15   set for Monday, November 2, 2020 at 10:00 a.m., before the Honorable Dale A. Drozd, be
16   continued to Monday, December 7, 2020 at 10:00 a.m.
17
     IT IS SO ORDERED.
18
19
         Dated:         October 20, 2020
                                                    UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27

28


      Paniagua - Stipulation to Continue          -2-
                 Sentencing
